Citation Nr: 0948818	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from June 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned 
Veterans Law Judge at the RO in November 2009.  A transcript 
of this hearing is in the claims folder. 


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the Veteran's current left knee disability and the Veteran's 
fall in service.  

2.  There is no competent medical evidence of a nexus between 
the Veteran's current right knee disability and the Veteran's 
fall in service.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  

2.  A right knee disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with all the 
notification required by Pelegrini and Dingess in letters 
dated February 2006 and March 2006.  These letters were sent 
to the Veteran prior to the initial adjudication of his 
claims.  The Board concludes that the duty to notify has been 
met.  

The Board further concludes that the duty to assist the 
Veteran has been met.  His service treatment records have 
been obtained.  After a request by the RO for records, the 
Philadelphia VA Medical Center has indicated that there are 
no records on file for the Veteran for the identified year of 
1967.  The Veteran has submitted private medical records, 
including the report of an April 2008 private examination.  
He notes that other private medical records for the period 
after his discharge from service when he states his knees 
were drained are not available.  He has also testified that 
he had additional work related examinations but that these 
did not include examinations of his knees.  Social Security 
Administration (SSA) records have also been obtained and 
associated with the claims folder.  The Veteran has submitted 
several "buddy" statements from his friends and from his 
brother in support of contentions.  Finally, the Veteran has 
offered testimony in support of his contentions at a hearing 
at the RO.  

The Board notes that the Veteran has not been afforded a VA 
examination of his claimed knee disabilities.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

The Board finds that the VA is not obliged to provide the 
Veteran with an additional examination in this case because 
the record contains sufficient information to make a 
decision.  Specifically, the Board notes that the April 2008 
private examination contains the same information that one 
would expect to be obtained from a VA examination.  The 
examination report makes it clear that the Veteran reported a 
history of knee injuries during service and that he requested 
that the examiner help him show that his knee disabilities 
existed prior to the surgeries conducted by the examiner in 
2001 and 2002.  Therefore, the Veteran has already submitted 
sufficient information to enable the Board to make a decision 
in this case, and further examiner is not required.  The 
Board concludes that the duty to assist the Veteran has also 
been met.  

Service Connection

The Veteran contends that he injured both of his knees when 
he fell from the top of a tank while helping to load it on a 
rail car.  He states that he landed on both of his knees, and 
that he subsequently experienced pain and swelling in each of 
them.  The Veteran argues that he reported this pain and 
swelling afterwards, but that he did not raise the problem at 
his discharge examination as he was anxious to go home.  He 
argues that he received both VA and private treatment for his 
knee problems after discharge, which included admission to a 
VA facility for a week and having his knee drained by a 
private physician on several occasions within the first few 
years after discharge.  The Veteran basically argues that he 
has experienced periodic symptoms since his discharge in 
1967.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

The Veteran has a diagnosis of arthritis for each knee.  If 
degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the Veteran's service treatment records shows 
that he answered "yes" to a history of "trick" or locked knee 
on a Report of Medical History obtained in December 1964 
prior to entering active duty.  The comments section noted 
there had been an injury to the left knee.  However, on 
examination the knee appeared stable.  

The Veteran also underwent a physical examination in December 
1964.  The Report of Medical Examination shows that his lower 
extremities were found to be normal, and a knee disability 
was not noted. 

The remainder of the service treatment records are negative 
for evidence of an injury to or disability of either knee.  
Although the Veteran answered "yes" to ear, nose, and throat 
trouble and to hay fever on a February 1967 Report of Medical 
History obtained in preparation for separation, he denied a 
history of arthritis, joint deformity, lameness, and a 
"trick" or locked knee.  The February 1967 separation 
examination found that the lower extremities were normal.  

The post service medical records are negative for evidence of 
treatment or diagnosis of a knee disability until many years 
after discharge from service.  The only evidence of VA 
treatment within the first year after discharge is a 
photocopy of a card noting that the Veteran had an October 
1967 appointment scheduled with orthopedics.  The physical 
reason for the appointment was not shown.  There was an 
attempt to find records of this treatment which was 
unsuccessful.

In a March 2006 statement, D.T. stated that he and the 
Veteran were stationed together in Germany.  In January or 
February 1967, he and the Veteran were helping load tanks on 
railroad flatcars when the Veteran slipped and fell onto his 
knees.  The Veteran complained of pain but did not seek 
immediate treatment.  However, shortly after returning to 
base the Veteran complained about his knees hurting and 
swelling, which sometimes made it difficult from him to 
complete a march or walk a long distance.

Additional buddy statements were received in March and April 
2008.  

C.F. states that he drove the Veteran to the VA hospital in 
Philadelphia to receive treatment for a knee problem.  

The Veteran's brother, G.T., recalled that the Veteran had to 
avoid playing sports after his discharge from service due to 
his knee problems.  He further recalled that the Veteran had 
his knees drained on several occasions.  The Veteran had 
initially been seen at the VA but their father had then opted 
to have him treated by a private doctor.  

Another friend, A.F., also noted that the Veteran was unable 
to play sports after his discharge from service.  This was 
because he would experience swelling of his knees.  It was 
also known that the Veteran had been admitted for treatment 
at the VA hospital in Philadelphia due to his knee problems.  

The Veteran reportedly failed to pass the physical 
examination to become a union electrician according to K.D.  
He indicates that this was the result of the Veteran's knees.  

An additional letter pertaining to the Veteran's inability to 
pass the examination to become an electrician was received 
from V.M.  He also recalled that the Veteran's knees would 
swell, which required medical treatment.  

The records obtained from SSA show that the Veteran was 
treated for several orthopedic disabilities from 2006 to 
2007.  His primary complaints involved his cervical spine and 
carpal tunnel syndrome of the left arm.  There is no record 
of any treatment of the knees during this period, although 
September 2007 records note the history of arthroscopic 
surgeries of his knees in 2002 and 2003. 

The Veteran was afforded a private medical examination of his 
knees in April 2008 by Dr. B, who is the same doctor who 
performed the Veteran's 2001 and 2002 surgeries.  The Veteran 
reported that he was not currently having many problems, as 
he was no longer working.  Instead, he requested that the 
examiner assist him in showing that he had problems and pain 
in his knees prior to his arthroscopic surgeries in 2001 and 
2002, which were work related injuries.  The Veteran stated 
that even before those surgeries he had experienced pain in 
his knees from being in service and had even been seen in the 
clinic for this.  Unfortunately, the physician reported that 
a review of the 2001 and 2002 records indicated that there 
were no office notes that showed he was having knee problems 
prior to the surgeries.  After examination and review of X-
rays, the current diagnoses were right and left knee 
osteoarthritis.  

At the November 2009 hearing, the Veteran testified that he 
agreed with the description of his injury as contained in the 
letter from D. T.  He said that about a month after discharge 
he began to experience swelling of his knees, and that he 
went to the VA hospital to have them treated.  The Veteran 
was scheduled for a follow-up visit in October 1967 but he 
stated he did not report as he was afraid of potential 
surgery.  He then started work, and whenever he experienced 
additional problems he would go to a private doctor to have 
his knee drained.  The Veteran noted that his left knee was 
generally worse than the right knee.  He said that on his 
entrance examination he had indicated that he had injured his 
knee playing high school football, which he indicated was an 
attempt to avoid being inducted following the draft.  
However, the Veteran noted that he was examined, passed, and 
allowed to enter service.  The first time he experienced knee 
problems in service was after the fall from his tank, after 
which he had pain and swelling.  After his initial treatment 
following service, he did not have any further problems for a 
couple of years.  Afterwards, whenever his knees had problems 
he would have them drained.  He noted that both knees had 
undergone arthroscopic surgeries based on workmen's 
compensation.  The Veteran further noted that he had gone to 
Dr. B. in conjunction with his current claim and told them he 
did not believe that his knees had been injured due to 
driving his truck, but that Dr. B. would not commit to any 
favorable opinion.  See Transcript.  

After a review of the Veteran's contentions and the evidence 
of record, the Board is unable to find that the evidence 
supports entitlement to service connection for either the 
left or right knee disability.  

Initially, the Board notes that although the Veteran reported 
a left knee injury on the Report of Medical History obtained 
in conjunction with his entrance examination, the examination 
itself was normal, and no disability was noted on the 
December 1964 Report of Medical Examination.  Therefore, the 
Veteran is entitled to the presumption of soundness.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2009). 

At this juncture, the Board notes the Veteran's testimony 
pertaining to his inservice injury, which is supported by the 
March 2006 statement from D. T.  The additional testimony 
from the Veteran and supporting "buddy" statements regarding 
the treatment for his knees received immediately after 
service are also noted.  They are further supported by the 
October 1967 VA orthopedic appointment slip.  The Board finds 
these statements to all be credible.  However, the Board 
notes that all this evidence shows, even when viewed in the 
light most favorable to the Veteran, is that he sustained an 
injury to his knees in service and that he was treated for 
knee problems for the first few years after discharge from 
service.  It cannot establish that the Veteran had a 
diagnosis of chronic knee disabilities as a result of active 
service at that time, or that his current knee disabilities 
are related to the knee problems he had in the late 1960s.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In contrast, the Board notes that the service treatment 
records for the Veteran's period of active duty are negative 
for any complaints or treatment pertaining to the knees.  
There was no treatment shown following any fall.  The 
February 1967 examination found that the lower extremities 
were normal, and he failed to report a knee injury or 
residuals symptoms on the Report of Medical History.  While 
the Veteran has testified that he did not report his injuries 
out of concern that it would delay his discharge, the record 
shows that the Veteran did report other problems such as hay 
fever at this time.  

Furthermore, while the Veteran has indicated that the private 
doctor who treated his knees for the first few years after 
discharge from service is deceased and his records are 
unavailable, this does not explain the apparent lack of 
treatment for his claimed knee disabilities for the remainder 
of the three decades between his initial treatment after 
service and the arthroscopic surgeries conducted in 2001 and 
2002.  According to the treating physician, these surgeries 
were secondary to work related injuries.  This weighs against 
a finding of a nexus between the current knee disabilities 
and active service.  Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000).

Finally, the Board notes that it places great evidentiary 
value on the April 2008 private examiner who indicated that 
there was no evidence in his records to show that the Veteran 
had a knee disability prior to 2001.  Although the Veteran 
currently provided him with a history of his knee injuries 
during service, this examiner states that his records show 
the knee surgeries conducted in 2001 and 2002 were the result 
of work related injuries.  Therefore, without evidence of a 
competent medical opinion that relates the Veteran's current 
knee disabilities to his reported injury in service, and as 
the preponderance of the evidence weighs against a finding of 
continuity of symptomatology that would establish a nexus, 
entitlement to service connection is not warranted.  

In reaching this decision, the Board notes the sincere belief 
of the Veteran that his current knee disabilities are the 
result of his fall in service, and that the knee problems for 
which he was treated after service eventually resulted in his 
need for arthroscopic surgeries in 2001 and 2002.  However, 
the Veteran is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The only 
competent medical opinion is that of the April 2008 private 
examiner, who declined to establish such a relationship and 
instead attributed both of the knee disabilities to work 
related accidents.  Therefore, service connection may not be 
established. 


ORDER

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for a right knee disability 
is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


